Citation Nr: 0721556	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  06-09 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to July 
1964.  He had subsequent service with the Massachusetts 
National Guard from June 1976 to June 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision from the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In October 2006 the veteran appeared and testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting in Boston, Massachusetts.  A copy of the transcript 
is in the record.


FINDINGS OF FACT

1.  The weight of the competent medical evidence establishes 
that the veteran's current bilateral hearing loss disability 
is related to acoustic trauma in military service.

2.  The weight of the competent medical evidence establishes 
that the veteran's current bilateral tinnitus is related to 
acoustic trauma in military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2006).

2.  Resolving all reasonable doubt in the veteran's favor, 
bilateral tinnitus was incurred in active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA's notice and duty to assist letter dated in December 2004 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as it informed the appellant of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence the appellant 
should provide, and informed the appellant that it was the 
appellant's responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA medical records, VA examination 
reports and medical opinion, and personal hearing testimony 
statements have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist. 

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization.  Because the full benefits sought on appeal are 
being granted by this Board decision, no further notice or 
assistance to the appellant is required.  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the appellant in proceeding with these issues 
because of the favorable nature of the Board's decision.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  When 
implementing the awards for bilateral hearing loss and 
bilateral tinnitus, the RO will address any notice defect 
with respect to the initial disability rating and effective 
elements.  Significantly, the veteran retains the right to 
appeal any effective date or initial disability rating 
assigned by the RO.

Service Connection for Bilateral Hearing Loss

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).    

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
sensorineural hearing loss, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The Court has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304 (2006); Hensley, 5 Vet. App. at 
159-60.

On the occasion of the aforementioned hearing on appeal, the 
appellant advanced contentions to the effect that he was 
exposed to loud noise from aircraft engines while he served 
on active duty in Germany.  Subsequently he served in Libya 
where he described the degree of noise exposure as 
"horrendous," and he could not hear people speaking to him.  
He testified that in Libya and upon his return to Germany he 
had ringing in his ears and that he used cigarette filters as 
earplugs to cut down on the vibrations and sound even though 
he also wore earmuffs.  He denied exposure to acoustic trauma 
in his civilian employment which involved research and 
development in a quiet environment.  He denied any hobbies 
that would have exposed him to acoustic trauma and stated 
that his hearing has worsened over the years so that he has 
to look at people and watch their lips in order to understand 
them.

Although the veteran's service entrance examination of June 
1960 and subsequent examinations of August 1977, August 1981, 
September 1985, August of 1989 and September of 1993 show his 
hearing to be within normal limits, the evidence indicates 
progressive hearing loss.  By 1989 the veteran's auditory 
threshold of the right ear was 30 decibels at 3000 Hertz; by 
September 1993, his auditory threshold of the right ear was 
30 decibels at 3000 Hertz, and his auditory threshold of the 
left ear was 30 decibels at 4000 Hertz; finally by August 
1998, his auditory thresholds of the right ear were 30 at 
both 3000 and 4000 Hertz, and of the left ear was 40 decibels 
at 4000 Hertz.  Thus, by 1998 his left ear met the threshold 
for service related hearing loss under 38 C.F.R. § 3.385.

According to an August 2004 private audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
40
40
LEFT
10
0
5
30
50


According to a January 2005 VA authorized audiological 
evaluation conducted by QTC, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
50
45
LEFT
15
10
10
35
45

The speech recognition score was 96 percent in the right ear 
and 96 percent in the left ear.

In addition to findings of 40 decibels or over for both ears, 
the VA examiner also found the veteran's active duty service 
exposed him to acoustic trauma on the flightline with minimal 
ear protection resulting in exposure to a great deal of 
noise.  The examiner opined that the veteran had bilateral 
constant tinnitus as well as bilateral hearing loss, that was 
sensorineural.

According to an August 2006 private audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
45
45
LEFT
5
5
5
40
50

In comparing the results of these three audiological 
examinations, it is apparent that the veteran's hearing loss 
has increased, as the August 2004 and the January 2005 
results indicate auditory thresholds at 40 decibels or above 
in the right ear at 3000 and 4000 Hertz, with auditory 
thresholds at 40 decibels or above in the left ear at only 
4000 Hertz; whereas, the August 2006 results indicate hearing 
at 40 decibels or above in both ears at 3000 Hertz.  Thus, 
based on the results of all three examinations, the veteran 
meets the threshold for service related hearing loss.

The veteran's military occupational specialty while he was on 
active duty was a weapons mechanic, an occupation consistent 
with exposure to acoustic trauma.  After a careful review of 
the record and resolving all reasonable doubt in favor of the 
veteran, the Board finds that the veteran has submitted 
sufficient evidence to link his hearing loss to acoustic 
trauma in the military.  Where evidence favorable to the 
veteran is of record, and no contradictory evidence has been 
obtained, service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §  5107.  Thus, the veteran's claim 
for service related hearing loss is granted.

Service Connection for Bilateral Tinnitus

Regarding the veteran's claim for bilateral tinnitus, 
competent medical evidence establishes that the veteran has a 
current diagnosis of bilateral tinnitus.  While service 
medical records do not show that the veteran had any 
complaints or treatment for tinnitus during active service, 
his records show a history of exposure to acoustic trauma, as 
discussed above.  The veteran is credible in his statement of 
March 2006 and hearing testimony of October 2006 that he 
experienced hearing loss while in the military, that he had 
some hearing loss and ringing in his ears while in the 
military, especially upon his return to Germany from Libya, 
but he did not complain about them then because it was "not 
as big a problem as it is now."  The January 2005 VA QTC 
examiner found the appellant has had constant bilateral 
tinnitus since the 1960s.

Based on this evidence and resolving all reasonable doubt in 
the veteran's favor, the Board finds there is competent 
medical evidence establishing that the veteran's current 
bilateral tinnitus was incurred due to his exposure to 
acoustic trauma in active service.  See 38 U.S.C.A. 
§ 5107(b).  For these reasons, the Board finds the veteran's 
bilateral tinnitus was incurred in active service.
 

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


